Citation Nr: 1128621	
Decision Date: 08/02/11    Archive Date: 08/10/11

DOCKET NO.  05-16 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from December 1983 to December 1987.  The Veteran also had active service in the USMC from January 1990 to August 1990; however, his discharge from this period of service was under other than honorable conditions.  There has been no administrative determination that the discharge for the second period of service was under dishonorable conditions.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The issue of entitlement to service connection for tinnitus has not been adjudicated by the AOJ.  


CONCLUSION OF LAW

The Board does not have appellate jurisdiction with respect to the issue of entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement in writing, and after a Statement of the Case has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  The Board may dismiss an appeal which fails to allege a specific error of fact of law in the determination being appealed.  38 U.S.C.A. § 7108; 38 C.F.R. § 20.202.

In an October 2009 Board decision, the Veteran was denied entitlement to service connection for bilateral hearing loss disability.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court) at which time the Veteran's representative argued that the Board should have made a determination of whether the issue of entitlement to service connection for tinnitus was before the Board.  The Court remanded the claim, but only to the extent that the Board failed to adjudicate whether a claim of entitlement to service connection for tinnitus had been raised, or otherwise reasonably raised by the record.

The record reflects that in June 2003, the Veteran filed a claim of entitlement to service connection for hearing loss.  There was no mention that the Veteran would also like to file a claim of entitlement to service connection for tinnitus at that time.  Therefore, the claim of entitlement to service connection for tinnitus was never adjudicated by the AOJ and the Veteran never submitted a timely Notice of Disagreement or Substantive Appeal with respect to this issue.  Therefore, as the issue of entitlement to service connection for tinnitus has not been adjudicated by the AOJ, it is not properly on appeal before the Board.  As discussed above, the Board has referred the claim to the AOJ for the appropriate action.    

As a result, the Board does not have jurisdiction to decide the issue of entitlement to service connection for tinnitus.  Accordingly, it will be dismissed.


(CONTINUED ON NEXT PAGE)

ORDER

The appeal for entitlement to service connection for tinnitus is dismissed.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


